Title: To Benjamin Franklin from Simon-Pierre Fournier le jeune, 10 February 1785
From: Fournier, Simon-Pierre, le jeune
To: Franklin, Benjamin


				
					Monsieur
					Ce 10 fevrier 1785.
				
				J’ay L’honneur de vous prier de m’indiquer Par Le Nomé dupui macçon Le moyen d’empecher La fumé de Ces nouvelles Cheminé de votre invention: ma Cheminée servait pour un Poële en Niche: on na mis pardevant une Languette et La Cheminée fait Cecy. Je Crains quil ny est Pas assez de renfoncement vu La niche qui monte droite et La fumé se trouve arrété par Les voutures Ce que je présume. Faudrait t’il abattre Carément et La faire devoyer dans Le Bas daprès La plaque de fonte et y mettre dessus Le Comble un tuyau de 10. Pouces d’ouvertures. Je vous aurai Beaucoup d’obligation d’expliquer vos idées a dupui S’il est Bien etendu dans La partie.
				Je suis avec Estime et Considération—Monsieur, votre trés humble et obeissant serviteur
				
					
						fournier Le j[eun]e
					
				
			  
				Addressed: A Monsieur / Monsieur franklin / a Passy
				Notation: Fournièr le Je io Fevr. 1785
			